Citation Nr: 1747699	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1997 to July 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified in a video conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for entitlement to a TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159.

II.  TDIU
      
The Veteran contends that he is unemployable due to his service-connected disabilities.  VA will grant a TDIU when the evidence shows that the Veteran is precluded by reason of his service-connected disabilities from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a), see also 38 C.F.R. § 4.19.

The Veteran meets the schedular criteria for an award of TDIU.  He is in receipt of a single 60 percent evaluation for status post pulmonary embolism with right anterolateral neck pain and inferior vena cava surgery from May 25, 2010, as well as a combined 70 percent evaluation for his service-connected disabilities from May 25, 2010.  See 38 C.F.R. § 4.16(a).  His case file contains both lay and medical evidence describing the detrimental effect of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

A May 2012 Medical Source Statement of Ability to do Work-Related Activities (physical) indicated that the Veteran's ability to lift and carry was limited to less than 10 pounds; his ability to stand and walk was limited to less than two hours in an eight hour workday; his ability to sit was limited to less than six hours in an eight hour workday with necessary alternation between sitting and standing to relieve pain or discomfort; and his ability to push and pull was limited in his lower extremities.  In an April 2014 statement, the Veteran indicated that he attempted to go to college, but was unable to complete his education because he could not sit for extended periods and had difficulty learning due to his need to frequently leave his classes.  A June 2014 VA examination indicated that due to his post phlebitic syndrome and its complications, the Veteran was extremely limited in work capacity.  Although the examiner indicated that the Veteran should be able to maintain employment so long as it was sedentary and allowed movement while at work, the record reflects that his prior work experience was primarily in physically demanding occupations.  A July 2014 VA examination indicated that the Veteran had incomplete paralysis of his left leg with mild numbness, and that his post phlebitic syndrome of the left leg caused constant sensory nerve pain up from his lower leg requiring a spinal cord stimulator.  The examiner indicated that the spinal cord stimulator prevented the Veteran from repeated bending and from lifting more than 10 pounds.  The examiner further indicated that his leg often swelled and he cannot tolerate prolonged standing, sitting, or walking.  He opined that the Veteran would only be able to do sedentary work that allowed him to get up and move about on a regular basis.  

At his Board hearing, the Veteran indicated that he experienced problems with his ankles swelling every two days and could not walk more than a short distance without resting.  He testified that he had a spinal stimulator implanted to manage his pain, but he cannot use it at night because it causes his legs to kick and makes sleeping more difficult.  He also stated that he has a high school education with six or less hours of college, as well as technical training from working at a steel mill, but his disabilities prevent him from being able to perform any physically demanding work.

Based upon the Veteran's statements and the information received concerning his past employment and earnings, the Board finds that the preponderance of the evidence supports a finding for entitlement to a TDIU.  The medical evidence of record indicates that his service-connected disabilities significantly interfere with his ability to perform both physical and sedentary tasks.  His training and prior employment is primarily related to manual labor, which he is unable to perform due to his limited ability to lift, push, or pull objects and his inability to stand or walk for more than a minimal amount of time.  Additionally, the Veteran has an incomplete education and no relevant training to aid in obtaining sedentary employment.  Any desk job would require him to take frequent breaks in order to alternate between sitting and standing so that he could minimize his leg pain and avoid swelling.  Overall, the Veteran's service-connected disabilities prevent him from working in physically demanding occupations and also require accommodations in any sedentary employment to allow him to get up and move as needed.  Further the Veteran indicated that his ankles swell every two days, and it is likely that this would require him to take frequent absences from work. 
Although the Veteran obtained some additional education since his last documented employment, he was unable to complete more than a small amount of credits due to his disabilities.  Considering the Veteran's education and occupational experience, the Board finds that the evidence of record demonstrates that his service-connected disabilities prohibit him from obtaining and maintaining substantially gainful employment. 

In light of the foregoing, the Board resolves any doubt in the Veteran's favor and finds that he is unemployable as a result of his service-connected disabilities.


ORDER

Entitlement to a TDIU is granted.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


